Case 2:08-cr-00014-JPH-CMM Document 761 Filed 02/17/21 Page 1 of 3 PageID #: 4360




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    TERRE HAUTE DIVISION

  UNITED STATES OF AMERICA,                               )
                                                          )
                                Plaintiff,                )
                                                          )
                           v.                             )     No. 2:08-cr-00014-JPH-CMM
                                                          )
  JEREMIAH CORBIN,                                        ) -08
                                                          )
                                Defendant.                )

                                                ORDER

                                                    I.

         Defendant filed a pro se motion that the Court construed as a Motion for Compassionate

  Release pursuant to Section 603 of the First Step Act of 2018 (the “First Step Act”). Counsel has

  appeared on behalf of Defendant.

                                                    II.

         Pending counsel’s review and analysis of Defendant’s eligibility for compassionate release

  pursuant to the First Step Act of 2018, and to allow counsel to communicate with Defendant

  regarding the attorney-client relationship, this matter is stayed. Proceedings will resume, and the

  stay will be lifted, when counsel files an Amended Motion for Compassionate Release on

  Defendant’s behalf or adopts Defendant’s previously-filed Motion (by notifying the Court and

  filing a motion to lift the stay), a Stipulation to Reduction of Sentence is filed, or the Court grants

  counsel’s motion to withdraw from Defendant’s case. The Court notifies the parties that, if one of

  these events has not occurred by May 18, 2021, the Court will lift the stay and enter a briefing

  order. The Court will extend the stay only upon motion from Defendant's counsel that is supported

  by good cause.
Case 2:08-cr-00014-JPH-CMM Document 761 Filed 02/17/21 Page 2 of 3 PageID #: 4361




                                                   III.

         Requests for compassionate release are governed by 18 U.S.C. § 3582(c)(1)(A)(i). That

  section prevents a court from modifying a sentence until "after the defendant has fully exhausted

  all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

  defendant's behalf or the lapse of 30 days from the receipt of such a request by the warden of the

  defendant's facility, whichever is earlier." The exhaustion requirement is not jurisdictional and can

  be waived by the government, but the Court cannot waive it if the government properly objects.

  See United States v. Sanford, __ F.3d __, No. 20-2445, 2020 WL 236622, at *3 (7th Cir. Jan. 25,

  2021) (citing United States v. Gunn, 980 F.3d 1178, 1181 (7th Cir. 2020)). Accordingly, any

  Amended Motion for Compassionate Release or motion to lift stay and adoption of Defendant’s

  previously-filed Motion filed consistent with Part II of this Entry must be supported by evidence1

  that Defendant did not file the currently-pending Motion for Compassionate Release until after

  Defendant exhausted administrative remedies or until after 30 days had passed since Defendant's

  Warden received Defendant's request for compassionate release, whichever is earlier.

  Alternatively, Defendant's counsel may confer with the United States and submit a statement

  certifying that the United States agrees that Defendant has exhausted administrative remedies or

  that the United States will waive the exhaustion requirement in this case.

         If Defendant filed the currently-pending Motion for Compassionate Release too soon and

  the United States objects on exhaustion grounds, the Court will deny the currently-pending Motion

  for Compassionate Release without prejudice, see Sanford, __ F.3d __, 2020 WL 236622, at *3,

  unless counsel withdraws the original pro se motion and files a Renewed Motion for


          1 Examples of evidence that can be used to fulfill this requirement include: a document showing

  the warden's receipt of Defendant's administrative request for relief, a denial from the warden, or a
  declaration under penalty of perjury stating when Defendant made the request for compassionate release,
  the contents of the request, and how it was transmitted to the warden.

                                                    2
Case 2:08-cr-00014-JPH-CMM Document 761 Filed 02/17/21 Page 3 of 3 PageID #: 4362




  Compassionate Release after the requisites set forth in § 3582(c)(1)(A) have occurred. Appointed

  counsel's representation shall continue until Defendant's Motion for Compassionate Release is

  resolved on the merits or counsel is given permission to withdraw.

  SO ORDERED.

  Date: 2/17/2021




  Distribution:

  All Electronically Registered Counsel




                                                 3
